Citation Nr: 0703826	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  96-49 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the neck, with retained metallic fragment, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966 and from February 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the Regional 
Office (RO) that confirmed and continued the noncompensable 
evaluation then in effect for the veteran's service-connected 
shell fragment wound of the neck.  This case was previously 
before the Board in September 1998 and July 2003, and was 
remanded on each occasion for additional development of the 
record.  By rating action dated in March 2004, the RO 
assigned a 10 percent evaluation for the shell fragment wound 
residuals, effective July 1993.  In a decision dated in 
October 2004, the Board denied the veteran's claim for a 
rating in excess of 10 percent for the residuals of the shell 
fragment wound of the neck.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order August 11, 2005, 
granted a Joint Motion to Vacate and Remand (Joint Motion).  
In January 2006, the Board again remanded the claim for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the January 2006 remand, the Joint Motion 
observed that consideration had to be given to possible 
separate ratings based on muscle injury, and restricted neck 
or shoulder motion resulting from the service-connected shell 
fragment wound of the neck with retained metallic fragment.  
In the ensuing remand, the Board directed that VA 
examinations be scheduled to determine all symptoms of the 
service-connected disability, including neck and shoulder 
symptoms.  In addition, the examiner was to indicate whether 
the scar was deep, unstable, painful or limited 
the function of the neck.  The Board acknowledges that a 
comprehensive VA examination was conducted in April 2006.  It 
is significant to point out, however, that there was no 
current description of the scar.  In addition, while it was 
indicated that there was full range of motion of each 
shoulder, the examiner noted that there was limitation of 
motion of the cervical spine.  He did not state whether any 
of the limitation of motion was due to the service-connected 
disability.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Thus, on remand the RO should provide corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  
        
Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:



1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if an increased rating is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non VA, from 
whom he has received treatment for the 
residuals of a shell fragment wound of 
the neck since 2004.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.  

3.  The veteran should then be afforded a 
VA scar, orthopedic, and muscle 
examination by the same examiner who 
conducted the April 2006 examination, if 
available, to determine the nature and 
extent of the residuals of his shell 
fragment wound of the neck.  If the 
physician is no longer available, then 
the examinations should be conducted by a 
qualified physician.  All necessary tests 
should be performed, and the current 
symptomatology reported in detail.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  In addition:

(a)  The examiner should provide the 
measurements of the scar and state 
whether it is deep or superficial.  The 
examination should also discuss whether 
the scar itself is tender and/or painful, 
is in any way "unstable," or causes 
limitation of function, including 
limitation of motion, of the neck or 
shoulder. 

(b)  The examiner should specify whether 
the residuals of the shell fragment wound 
to the neck, including muscle injury 
and/or the scar, causes any limitation of 
motion of the neck and/or shoulders.  If 
limited motion is caused by both the 
shell fragment wound of the neck and the 
nonservice connected degenerative disc 
and joint disease of the cervical spine, 
the examiner should attempt to identify 
the extent of limited motion caused by 
the shell fragment wound of the neck.  If 
the examiner cannot differentiate the 
limited motion caused by the service 
connected shell fragment wound of the 
neck and the nonservice connected 
degenerative disease of the cervical 
spine, the examiner should so state. 

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


